DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive.
In re pages 6-10, Applicant argues that the cited references do not teach, suggest, or disclose all the limitations of the claims. In particular, Applicant asserts that Deshpande and Wang fail to disclose a “signaled property having a particular value indicating whether the bitstream is prohibited from containing any fisheye omnidirectional video pictures,” as recited in claim 1 and similarly in claims 7 and 13. 
In response, the examiner respectfully disagrees. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984)
Deshpande is directed to techniques for signaling information for regions of video during video coding (Deshpande: paragraphs [0002] [0014]). As taught by Deshpande, a bitstream may be formed of encoded video data and associated syntax elements (Deshpande: paragraphs [0022], [0023] and [0219]). These syntax elements may include a scheme type syntax used to signal the use of fisheye omnidirectional video in the coded bitstream (Deshpande: paragraphs [0092] and [0093]). 
Wang, likewise, is directed to techniques for signaling information for 360-degree video during video coding (Wang: paragraph [0008]). As taught by Wang, codecs for encoding and decoding video may specify various tiers and levels within a profile (Wang: paragraph [0029]). Per Wang, a level of a tier is a specified set of constraints imposed on values of the syntax elements in the bitstream (Wang: [0029]). Various constraint flags may be used to signal such syntax constraints (Wang: paragraph [0165]). Thus, Wang discloses where the bitstream “is prohibited from containing” particular syntax elements. 
In this manner, the combined teachings of Deshpande and Wang disclose both signaling syntax values indicating whether a bitstream contains fisheye omnidirectional video and the use of constraint flags and thus disclose a “signaled property having a particular value indicating whether the bitstream is prohibited from containing any fisheye omnidirectional video pictures,” as recited in claim 1 and similarly in claims 7 and 13.
Applicant asserts that Wang merely discloses a set of limits on the syntax elements and the variables included in the bitstream and does not indicate what is not included in the bitstream. Again, the examiner respectfully disagrees. Wang discloses that the use of these constraints may specify the capabilities of video decoders (Wang: paragraph [0068]). Indeed, Wang teaches the use of specifications for restricting legacy players from decoding and rendering files that require further processing (Wang: paragraphs [0087] and [0088]). By restricting what video players can decode, Wang specifies what is not included in the bitstream that is ultimately decoded.
It is also important to note the language of Applicant’s claim. Claim 1 recites, “the signaled property having a particular value indicating whether the bitstream is prohibited from containing any or may include one or more of the fisheye omnidirection video pictures” (emphasis added). The use of “or” is a functional word to indicate an alternative. Thus, the limitation is interpreted to mean the signaled property having a particular value indicating either the bitstream is prohibited from containing any fisheye omnidirectional video pictures or the bitstream may include one or more of the fisheye omnidirection video pictures. Thus, even assuming that the combination of Desphande and Wang does not teach where a bitstream is prohibited from containing any fisheye omnidirectional video pictures, the combination of Desphande and Wang still teach where the bitstream may include one or more of the fisheye omnidirection video pictures (Desphande: paragraphs [0092] and [0093], disclosing use of a scheme type syntax to signal use of fisheye omnidirectional video), and thus read on the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484